Order denying motion to set aside verdict as to defendant Basile and to grant a new trial reversed upon the law and the facts, with costs, and complaint dismissed, with costs. At the close of the plaintiff’s case, there was no testimony showing or tending to show any negligence on the part of the appellant causing or contributing to the death of plaintiff’s intestate, and in our opinion the appellant’s motion for a nonsuit should have been granted. Lazansky, P. J., Kapper, Carswell, Seudder and Tompkins, JJ., concur.